Order entered November 17, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01207-CV

                         IN THE INTEREST OF B.W.S., A CHILD

                      On Appeal from the 470th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 470-51685-2010

                                          ORDER
       As appellant has informed us that she has requested and paid for the appellate record, we

ORDER Collin County District Clerk Andrea Stroh Thompson and court reporter Susan

Maienschein to file the record no later than December 17, 2015.

       We DIRECT the Clerk of the Court to send a copy of this order to Ms. Thompson, Ms.

Maienschein, and the parties.




                                                     /s/   CRAIG STODDART
                                                           JUSTICE